Citation Nr: 1735542	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran's April 2014 substantive appeal requested a hearing before the Board.  However, he withdrew that request for hearing in May 2017.  38 C.F.R. § 20.704(e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of deviated nasal septum have not been manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side for any period on appeal.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of deviated nasal septum have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6502 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim discussed herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

To the extent that the April 2014 substantive appeal and the August 2017 Informal Hearing Presentation assert that the May 2012 VA examination is inadequate, the Board disagrees.  The Board finds that the May 2012 VA examination is adequate to adjudicate the Veteran's claim, as the examination report indicates that the VA examiner properly considered the Veteran's relevant medical history, reviewed the claims file, conducted a relevant examination, and provided sufficient information to address the relevant rating criteria.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the Veteran's assertion of inadequacy is insufficient to overcome the presumption of regularity with respect to the usual practices of VA examiners when conducting VA examinations for rating purposes.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what the evidence shows, or does not show, regarding the claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting evidence favorable to the appellant).  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).  

Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the initial rating claim on appeal, the Board has considered whether any staged ratings are warranted.  

The Veteran's residuals of deviated nasal septum are rated0 percent, from July 12, 2011 pursuant to Diagnostic Code 6502, used for rating traumatic deviation of the nasal septum.  A 10 percent rating is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2016).  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the claim of entitlement to an initial compensable rating for residuals of deviated nasal septum for the entire period on appeal.  

Significantly, the probative evidence of record does not document that the Veteran's residuals of deviated septum have resulted in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side for any period on appeal.  Therefore, the Board finds that a compensable disability rating is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2016).  On objective VA examination in May 2012, the Veteran reported a past medical history including deviated nasal septum with two resulting surgeries and irrigation treatment.  On physical examination, the VA examiner noted a right side deviation, with no obvious obstruction, polyps, or discharge and clear nasal turbinates and vestibule with some air turbulence through the right nare compared to the left.  Notably, the examiner concluded that there was not 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

Additionally, VA treatment records from June 2014 document the Veteran's complaints of nasal congestion on the right side.  However, an objective examination documents his right side deviated septum, with otherwise normal nasal cavity, without masses, lesions, or polyps.  Similarly, in September 2014, the Veteran again complained of inability to breathe well through the right nasal passage, with some relief from nasal sprays.  However, examination again found a deviated septum with otherwise normal nasal passage, including a CT scan which did not show severe deviation.  

To the extent that the Veteran has reported observable symptoms, such as difficulty breathing through his nose, those reports are probative evidence which has been properly considered by the Board.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran asserts that his residuals of deviated septum have resulted in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side for any period on appeal, the Board finds that those statements, while competent, are less probative and persuasive than the objective medical findings from trained medical examiners, as the Veteran lacks the medical expertise to properly asses his condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the findings of the examiners are more persuasive because of their medical training.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for residuals of deviated nasal septum for the entire period on appeal.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

For the entire period on appeal, entitlement to an initial compensable rating for residuals of deviated nasal septum is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


